DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-24 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1 and 18, the closest reference to Payeur et al. (Pub No. 20130161539) disclose the all-optical method and system for generating ultrashort charged particle beam. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1 and 18.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a vacuum chamber comprising a parabolic transmission mirror in an ultra-high vacuum region within the vacuum chamber, the parabolic transmission mirror configured to produce the QED interaction in the ultra-high vacuum region based on an optical pulse from the optical pulse generator, the parabolic transmission mirror comprising: an optical inlet at a first end of the parabolic transmission mirror; an optical outlet at a second, opposite end of the parabolic transmission mirror; and a parabolic reflective surface about an internal volume of the parabolic transmission mirror between the first and second ends, wherein 
Regarding claim 18,
None of the cited prior arts discloses the claimed method of independent claim 18, in particular having the method of “transmitting an optical pulse toward a parabolic transmission mirror in an ultra- high vacuum region in a vacuum chamber, the parabolic transmission mirror comprising: an optical inlet at a first end of the parabolic transmission mirror; an optical outlet at a second, opposite end of the parabolic transmission mirror; and a parabolic reflective surface about an internal volume of the parabolic transmission mirror between the first and second ends, wherein the parabolic reflective surface extends from the optical inlet to the optical outlet and defines a focal point outside the internal volume of the parabolic transmission mirror; and producing the QED interaction at the focal point of the parabolic transmission mirror based on the optical pulse”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828